ALLEN, J.
1. It is the-duty of an administrator to preserve the assets of the estate, but it is not his duty to defend an action brought to decide who is entitled to the estate when the only heir at law is represented by counsel in the same case and actively contests the action.
2. An administrator who defends an action for specific performance of a contract alleged to have been made by his decedent, to will the plaintiff all the residue of decedent’s estate in consideration of care and service for the rest of her life, after payment of all debts and costs, in a case in which the only heir at law is represented by counsel and actively contests the action, cannot, if unsuccessful in defending the action, charge the estate with attorney fees and expenses of litigation incurred in the contest.
Judgment of the court of appeals reversed and that of thei common pleas affirmed.
Marshall, C. J., Wanamaker and Day, JJ., concur.